DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al (US 2018/0352577).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2018/0352577).
Regarding claim 1, Zhang et al teach a base station (see figure 17 and 18) comprising: a controller configured to determine an energy detection threshold based on a beam gain of a beam (see figure 11, component 1104, paragraph 0054, “energy detection threshold” according to “antenna (beam) gain”); a carrier sense circuit configured to; perform carrier sense on a received signal by using a prescribed beam width (see paragraph 0059 “determine whether the channel is clear or occupied through” figure 11, component 1106; see figure 2, 3, and 4, “directional beams”); and determine whether the carrier sense is successful based on the energy detection threshold (see paragraph 0059 “determine whether the channel is clear or occupied through” figure 11, component 1106); and a transmitter configured to transmit a data signal by beamforming within the prescribed beam width in response to a determination that the carrier sense is successful (see figure 2, 3, and 4, “directional beams” paragraph 0059 “transmit unlicensed band” and “perform transmission/reception beamforming”).
Regarding claim 3, which inherits the limitations of claim 1, Zhang et al further teach wherein: the beam gain of the beam is a first beam gain; and the transmitter transmits the data signal by beamforming within the prescribed beam width based on a second beam gain, wherein the second beam gain is limited to a prescribed value (See paragraph 0014, “[0014] In one or more of the preceding embodiments, the energy detection threshold is determined according to a maximum of antenna gains” and paragraph 0022, “ EIRP of an initiating device is determined according to:… the 
Regarding claim 4, which inherits the limitations of claim 1, Zhang et al further teach wherein: the beam gain of the beam is a first beam gain; and the transmitter transmits the data signal by beamforming within the prescribed beam width based on a second beam gain, wherein a sum of transmit power and the second beam gain is limited to a prescribed value. (See paragraph 0014, “[0014] In one or more of the preceding embodiments, the energy detection threshold is determined according to a maximum of antenna gains” and paragraph 0022, “ EIRP of an initiating device is determined according to:… the antenna gain of usable beamforming vector” which is less than the maximum antenna or beam gain, further it is inherent that the beamforming gain is limited by spectral mask) .
Regarding claim 8, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0352577) in view of Deng et al (US 2018/0176065).
. 

Claim 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0352577) in view of Zhang et al (US 2017/0208624 (Zhang reference 2 hereafter).
Regarding claim 5, and 6, Zhang et al does not expressly disclose sending or receiving control information to neighboring base stations. However, Zhang reference 2 disclose determining the beam based on the network geometry. And further disclose the network geometry include information about “a reference signal strength of AN1 and reference signal strength of one or more neighboring radio nodes” (see paragraph 0048). Thus obtaining network geometry include communicating with neighboring basestation. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to transmit and receive control information including 
Regarding claim 7, which inherits the limitations of claim 1, Zhang et al does not expressly disclose receiving a density of the surrounding base stations. However, in analogous art, Zhang reference 2 teach comprising: a receiver configured to receive density of surrounding base stations and wherein the prescribed beam width is controlled based on the density of the surrounding base stations (see paragraph 0019 “determining the beam width based on network geometry’ and paragraphs 0088 – 0092 and figure 9). Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to transmit and receive control information including density of neighboring basestation. The motivation or suggestion to do so is to provide data communication with less interference with neighboring cell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner




/JAISON JOSEPH/           Primary Examiner, Art Unit 2633